Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1432 Filed 12/14/20 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 United States of America,

       Plaintiff,                                    Case No. 09-20473

 v.                                                  Hon. Victoria A. Roberts

 Rafael Murrey,

        Defendant.
                                  /

                United States’ Response Opposing the Defendant’s
                 Emergency Motion for Compassionate Release

       Rafael Murrey joined a drug trafficking organization in 2008 and distributed

 large quantities of cocaine across the Detroit area before he got caught. In May

 2011, Murrey pleaded guilty, without a plea agreement, to counts of attempted

 possession and conspiracy with intent to distribute five kilograms or more of

 cocaine and two counts of assaulting, resisting, or impeding law enforcement

 officers. On June 29, 2012, this Court sentenced him to 260 months imprisonment,

 slightly below the applicable sentencing guideline range. This is Murrey’s third

 felony drug conviction.

       Murrey began serving his current sentence on January 11, 2013. (Ex. 1, p.

 2.) He now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A),
                                          1
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1433 Filed 12/14/20 Page 2 of 26




 asserting that his underlying medical conditions heighten his risk of developing

 serious complications should he contract Covid-19, and citing a large outbreak of

 Covid-19 cases at his current facility, USP Yazoo City. Murrey’s motion should be

 denied.

       Murrey does not satisfy the substantive requirements for compassionate

 release. “[T]he mere existence of Covid-19 in society and the possibility that it

 may spread to a particular prison alone cannot independently justify compassionate

 release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Murrey’s

 increased risk of severe complications from Covid-19 based on his obesity and

 Type II diabetes qualifies as an “extraordinary” reason for release. But his

 conviction and criminal record establish that he is dangerous, and he has not

 demonstrated that his release would reduce his risk of contracting Covid-19, which

 prevents him from showing a “compelling” justification for release. And the

 § 3553(a) factors do not support release, particularly in light of the seriousness of

 the offense and because Murrey has only served less than half of his custodial

 sentence.

       The Bureau of Prisons has also taken significant steps to protect all inmates,

 including Murrey, from Covid-19. Since January 2020, the Bureau of Prisons has

 implemented “a phased approach nationwide,” implementing an increasingly strict

                                           2
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1434 Filed 12/14/20 Page 3 of 26




 protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961

 F.3d 829, 833–34 (6th Cir. 2020). And the Bureau of Prisons has assessed its entire

 population to determine which inmates face the most risk from Covid-19, pose the

 least danger to public safety, and can safely be granted home confinement. As of

 November 23, 2020, this process has already resulted in the BOP releasing at least

 137 inmates who were sentenced in the Eastern District of Michigan. Especially

 given the Bureau of Prisons’ efforts—and “the legitimate concerns about public

 safety” from releasing inmates who might “return to their criminal activities,”

 Wilson, 961 F.3d at 845—the Court should deny Murrey’s motion release.

                                     Background

       In 2008, the Drug Enforcement Administration (DEA) launched an

 investigation into a drug trafficking ring, which uncovered a conspiracy to

 transport multi-kilogram quantities of cocaine and heroin from Chicago, Illinois, to

 Detroit, Michigan, for further distribution and sale. (Presentence Investigation

 Report (PSR) ¶16.) Murrey participated in the conspiracy by accepting deliveries

 of the drugs and distributing them in the Detroit area. (PSR ¶¶ 16, 18.) More than

 500 kilograms of cocaine were sold during the course of the conspiracy, for

 approximately $15 million in proceeds. (PSR ¶ 17.)




                                           3
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1435 Filed 12/14/20 Page 4 of 26




       As part of its investigation, the DEA attempted a reverse sting operation on

 December 2, 2018, using a confidential informant (CI). (PSR ¶ 19). The CI

 contacted Murrey to inform him of an incoming shipment of 40 kilograms of

 cocaine and arranged to deliver the cocaine to Murrey at a location in Detroit. DEA

 agents attempted to arrest Murrey at the scene of the delivery, but Murrey

 disregarded their commands, ran to his vehicle, and sped away, while one of the

 agents was holding onto the door of Murrey’s vehicle. Agents tried to block

 Murrey’s escape with their vehicles, but Murrey drove directly toward and hit one

 of those vehicles and then fled the scene, leading the agents on a high-speed chase

 through the streets of Detroit. Murrey escaped capture that day and for nine months

 thereafter; he was eventually arrested on September 11, 2009.

       On December 16, 2009, Murrey was charged in a superseding indictment

 with counts of Attempted Possession and Conspiracy to Possess With Intent to

 Distribute Five Kilograms or More of Cocaine, in violation of 21 U.S.C. §§ 846,

 841(a), and 841(b)(1)(A), and two counts of Assaulting, Resisting, or Impeding

 Certain Officers or Employees, in violation of 18 U.S.C. § 111. In light of

 Murrey’s two prior felony drug convictions, the Government subsequently filed a

 Sentencing Enhancement Information pursuant to 21 U.S.C. § 851, which

 subjected Murrey to a mandatory minimum sentence of 20 years imprisonment.

                                          4
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1436 Filed 12/14/20 Page 5 of 26




       Murrey pleaded guilty to all four counts in the superseding indictment on

 May 5, 2011. And on June 29, 2012, this Court imposed a below-Guidelines

 sentence of 260 months in prison. The Sixth Circuit affirmed this sentence on

 direct appeal. United States v. Murrey, 531 F. App’x 653 (6th Cir. 2013).

       Murrey began serving his prison sentence on January 11, 2013, and is

 currently incarcerated at USP Yazoo City. His projected release date is April 26,

 2031, and he is eligible for home detention on October 26, 2030. (Ex. 1, p. 2.)

 Murrey is 49 years old and has underlying medical conditions of obesity, diabetes,

 and a chronic skin condition that is treated with corticosteroids. Nevertheless,

 Murrey has moved for compassionate release, citing his medical conditions and the

 Covid-19 pandemic. Alternatively, Murrey asks that he be allowed to serve all or

 some of his remaining sentence in home confinement or under similar supervised

 release conditions. The relief Murrey seeks should be denied.

                                      Argument

 I.    The Bureau of Prisons has responded to Covid-19 by protecting inmates
       and increasing home confinement.

       A.     The Bureau of Prisons’ precautions have mitigated the risk from
              Covid-19 within its facilities.

       The Bureau of Prisons has reacted quickly to confront Covid-19’s spread

 within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For


                                           5
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1437 Filed 12/14/20 Page 6 of 26




 over almost a decade, the Bureau of Prisons has maintained a detailed protocol for

 responding to a pandemic. Consistent with that protocol, the Bureau of Prisons

 began planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

        On March 13, 2020, the Bureau of Prisons started modifying its operations

 to implement its Covid-19 Action Plan and minimize the risk of Covid-19

 transmission into and inside its facilities. Id.; see BOP Covid-19 Modified

 Operations Website. Since then, as the worldwide crisis has evolved, the Bureau of

 Prisons has repeatedly revised its plan. Wilson, 961 F.3d at 834. To stop the spread

 of the disease, the Bureau of Prisons has restricted inmate movement within and

 between facilities. Id. When new inmates arrive, asymptomatic inmates are placed

 in quarantine for a minimum of 14 days. Id. Symptomatic inmates are provided

 with medical evaluation and treatment and are isolated from other inmates until

 testing negative for Covid-19 or being cleared by medical staff under the CDC’s

 criteria. Id.

        Within its facilities, the Bureau of Prisons has “modified operations to

 maximize physical distancing, including staggering meal and recreation times,

 instating grab-and-go meals, and establishing quarantine and isolation procedures.”

 Id. Staff and inmates are issued face masks to wear in public areas. See BOP

 FAQs: Correcting Myths and Misinformation. When visitation is permitted at an

                                           6
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1438 Filed 12/14/20 Page 7 of 26




 institution, the visits are non-contact, require masks, and social distancing between

 inmates and visitors is enforced, either via the use of plexiglass (or similar

 barriers), or physical distancing (i.e., six feet apart). Visitors are screened for

 Covid-19 symptoms and their temperature is checked. Visitors who are sick or

 symptomatic are not allowed to visit, and inmates in quarantine or isolation cannot

 participate in social visiting. See BOP Modified Operations. But to ensure that

 relationships and communication are maintained throughout this disruption, the

 Bureau of Prisons has increased inmates’ telephone allowance to 500 minutes per

 month, and legal visits are accommodated upon request. See BOP Modified

 Operations.

        Like all other institutions, penal and otherwise, the Bureau of Prisons has not

 been able to eliminate the risks from Covid-19 completely, despite its best efforts.

 But the Bureau of Prisons’ measures will help federal inmates remain protected

 from Covid-19 and ensure that they receive any required medical care during these

 difficult times.

        B.     The Bureau of Prisons is increasing the number of inmates who
               are granted home confinement.

        The Bureau of Prisons has also responded to Covid-19 by increasing the

 placement of federal prisoners in home confinement. Recent legislation now

 temporarily permits the Bureau of Prisons to “lengthen the maximum amount of
                                             7
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1439 Filed 12/14/20 Page 8 of 26




 time for which [it] is authorized to place a prisoner in home confinement” during

 the Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act

 (CARES Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27,

 2020). The Attorney General has also issued two directives, ordering the Bureau of

 Prisons to use the “various statutory authorities to grant home confinement for

 inmates seeking transfer in connection with the ongoing Covid-19 pandemic.” (03-

 26-2020 Directive to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The

 directives require the Bureau of Prisons to identify the inmates most at risk from

 Covid-19 and “to consider the totality of circumstances for each individual inmate”

 in deciding whether home confinement is appropriate. (03-26-2020 Directive to

 BOP, at 1).

          The Bureau of Prisons’ efforts on this point are not hypothetical. Currently,

 the Bureau of Prisons has 8,045 inmates on home confinement, and the total

 number of inmates placed in home confinement from March 26, 2020 to the

 present (including inmates who have completed service of their sentence) is

 18,728. BOP Coronavirus FAQs. As the Sixth Circuit stressed, these efforts show

 that “[t]he system is working as it should”: “A policy problem appeared, and

 policy solutions emerged.” United States v. Alam, 960 F.3d 831, 836 (6th Cir.

 2020).

                                             8
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1440 Filed 12/14/20 Page 9 of 26




       This policy solution is also tailored to the realities of the Covid-19

 pandemic. As the Attorney General’s directives have explained, the Bureau of

 Prisons is basing its home-confinement decisions on several factors:

       1.) Each inmate’s age and vulnerability to Covid-19;

       2.) Whether home confinement would increase or decrease the
       inmate’s risk of contracting Covid-19; and

       3.) Whether the inmate’s release into home confinement would risk
       public safety.

 (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

 account for justifiable concerns about whether inmates “might have no safe place

 to go upon release and [might] return to their criminal activities,” as well as

 “legitimate concerns about public safety.” Wilson, 961 F.3d at 845.

       The Bureau of Prisons, after all, cannot open its facilities’ gates

 indiscriminately and unleash tens of thousands of convicted criminals, en masse.

 See id. It must focus on the inmates who have the highest risk factors for Covid-19

 and are least likely to engage in new criminal activity. This is true not just to

 protect the public generally, but to avoid the risk that a released defendant will

 bring Covid-19 back into the jail or prison system if he violates his terms of release

 or is caught committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

 § 60541(g)(2).


                                            9
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1441 Filed 12/14/20 Page 10 of 26




       The Bureau of Prisons must also balance another important consideration:

 how likely is an inmate to abide by the CDC’s social-distancing protocols or other

 Covid-19-based restrictions on release? Many inmates—particularly those who

 have been convicted of serious offenses or have a lengthy criminal record—been

 already proven unwilling to abide by society’s most basic norms. It is thus

 important to evaluate “how . . . released inmates would look after themselves,”

 Wilson, 961 F.3d at 845, including whether a particular inmate would adhere to

 release conditions and social-distancing protocols during the pandemic. If a

 prisoner would be unlikely to take release conditions or Covid-19 precautions

 seriously, for instance, he would also be far more likely than the general public to

 contract and spread Covid-19 if released.

       Finally, the Bureau of Prisons’ home-confinement initiative allows it to

 marshal and prioritize its limited resources for the inmates and circumstances that

 are most urgent. For any inmate who is a candidate for home confinement, the

 Bureau of Prisons must first ensure that his proposed home-confinement location is

 suitable for release, does not place him at an even greater risk of contracting

 Covid-19, and does not place members of the public at risk from him. It must

 assess components of the release plan, including whether the inmate will have

 access to health care and other resources. It must consider myriad other factors,

                                           10
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1442 Filed 12/14/20 Page 11 of 26




 including the limited availability of transportation right now and the probation

 department’s reduced ability to supervise inmates who have been released. All of

 those decisions require channeling resources to the inmates who are the best

 candidates for release.

       Those types of system-wide resource-allocation decisions are difficult even

 in normal circumstances. That is why Congress tasked the Bureau of Prisons to

 make them and has not subjected the decisions to judicial review. 18 U.S.C.

 § 3621(b) (“Notwithstanding any other provision of law, a designation of a place

 of imprisonment under this subsection is not reviewable by any court.”); United

 States v. Patino, 452 F.Supp.3d 705, 712 (E.D. Mich. 2020) (“[A]s a general rule,

 the Court lacks authority to direct the operations of the Bureau of Prisons.”). It is

 especially true now, given the Bureau of Prisons’ substantial and ongoing efforts to

 address the Covid-19 pandemic.

 II.   The Court should deny Murrey’s motion for compassionate release.

       Murrey’s motion for a reduced sentence should be denied. A district court

 has “no inherent authority . . . to modify an otherwise valid sentence.” United

 States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s

 authority to modify a defendant’s sentence is “narrowly circumscribed.” United

 States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

                                           11
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1443 Filed 12/14/20 Page 12 of 26




 statutory exception, a district court “may not modify a term of imprisonment once

 it has been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow.

 United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release

 under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

       First, compassionate release requires exhaustion. If a defendant moves for

 compassionate release, the district court may not act on the motion unless the

 defendant files it “after” either completing the administrative process within the

 Bureau of Prisons or waiting 30 days from when the warden at his facility received

 his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

 (6th Cir. 2020). And as the Sixth Circuit has held, this statutory exhaustion

 requirement is mandatory. Alam, 960 F.3d at 832–36. Here, Murrey submitted

 requests for compassionate release and/or home confinement to the warden at FMC

 Lexington on May 31, 2020, June 25, 2020, and July 31, 2020. The warden denied

 Murrey’s requests on August 14, 2020 and October 27, 2020. (Ex. 2.) Murrey has

 exhausted his administrative remedies.

       Second, even if a defendant exhausts, he must show “extraordinary and

 compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A). The defendant’s

 “generalized fears of contracting Covid-19, without more,” do not satisfy this

 requirement. United States v. Jackson, 2020 U.S. App. LEXIS 32269, at *6 (6th

                                          12
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1444 Filed 12/14/20 Page 13 of 26




 Cir. Oct. 13, 2020); accord United States v. Bothra, No. 20-1364, 2020 WL

 2611545, at *2 (6th Cir. May 21, 2020).

       Third, even if a defendant is eligible for compassionate release, a district

 court may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support

 release. 18 U.S.C. § 3582(c)(1)(A); United States v. Ruffin, 978 F.3d 1000, 1008–

 09 (6th Cir. 2020). As at sentencing, those factors require the district court to

 consider the defendant’s history and characteristics, the seriousness of the offense,

 the need to promote respect for the law and provide just punishment for the

 offense, general and specific deterrence, and the protection of the public. 18 U.S.C.

 § 3553(a).

       A.     Murrey has not shown “extraordinary and compelling reasons”
              for compassionate release.

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), contains two

 overlapping requirements for scrutinizing an inmate’s initial eligibility for release.

 First, an inmate must demonstrate that “extraordinary and compelling reasons”

 warrant a reduction in his sentence. Id. Second, release must be “consistent with

 applicable policy statements issued by the Sentencing Commission.” Id. That

 applicable policy statement should be USSG § 1B1.13, which contains various

 criteria related to a defendant’s medical conditions, age-related issues, family

 circumstances, or other reasons, USSG § 1B1.13 cmt. n.1, and which requires that
                                           13
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1445 Filed 12/14/20 Page 14 of 26




 the defendant “not [be] a danger to the safety of any other person or to the

 community,” USSG § 1B1.13(2). That policy statement should be binding here, as

 the analogous policy statement in USSG § 1B1.10 is for sentence reductions under

 18 U.S.C. § 3582(c)(2). See Dillon v. United States, 560 U.S. 817, 819 (2010);

 United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). Recently, however, a

 Sixth Circuit panel concluded in United States v. Jones, ___ F.3d ___, No. 20-

 3701, 2020 WL 6817488, *6 (6th Cir. Nov. 20, 2020), that § 1B1.13 is not

 “applicable”—and thus does not apply at all—to defendant-initiated motions for

 compassionate release.

       Jones’s analysis on that point was incorrect, and the government preserves

 for further review its argument that USSG § 1B1.13 is binding here and that

 Murrey has failed to satisfy its requirements. Further, as Judge Cook’s concurrence

 made clear, the Jones panel’s discussion of § 1B1.13 was dicta. Jones, 2020 WL

 6817488, at *13 (Cook, J., concurring). The only holding in Jones was that the

 district court there did not abuse its discretion in denying release based on the

 § 3553(a) factors. Id. So the remainder of the panel’s opinion is not binding. See

 Wright v. Spaulding, 939 F.3d 695, 700–02 (6th Cir. 2019) (explaining that “only

 holdings” and “not dicta” are binding in subsequent cases).




                                           14
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1446 Filed 12/14/20 Page 15 of 26




       But even if the Court were to follow the dicta in Jones, Murrey has not

 satisfied the statutory requirement of showing that “extraordinary and compelling

 reasons” warrant a sentence reduction. Even if not mandatory, § 1B1.13 continues

 to “provide a working definition of ‘extraordinary and compelling reasons,’” which

 can “guide” a district court’s decision “without being conclusive.” United States v.

 Gunn, ___ F.3d ___, No. 20-1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

 2020). And even without § 1B1.13, the plain language of the compassionate-

 release statute does not permit “a sort of Wild West” or allow “every district judge

 [to] hav[e] an idiosyncratic release policy.” Id. The analyses of the Sentencing

 Commission, as represented in § 1B1.13 and its Application Notes, and the BOP

 Director should still be “given substantial weight,” and “strik[ing] out on a

 different path risks an appellate holding that judicial discretion has been abused.”

 Id.; see also Jones, 2020 WL 6817488, at *9 (quoting with approval a prior panel’s

 observations that “‘discretion’ does not mean ‘whim’” and “[a] court might abuse

 its discretion, for example, if it misreads the meaning of the extraordinary-reason

 requirement”).

       That statutory language, rather, requires that a defendant satisfy two strict

 criteria to be initially eligible for compassionate release. 18 U.S.C.

 § 3582(c)(1)(A)(i). First, the defendant’s reasons must be “extraordinary”—

                                           15
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1447 Filed 12/14/20 Page 16 of 26




 meaning exceptional or uncommon. United States v. Shah, No. 16-20457, 2020

 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020); United States v. Sapp, No. 14-CR-

 20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020). Second, the

 defendant’s reasons must be “compelling”—meaning “so great that irreparable

 harm or injustice would result if the relief is not granted.” Sapp, 2020 WL 515935,

 at *3. A defendant must establish both criteria to satisfy the statute’s eligibility

 threshold. Murrey has not done so.

        First, as an initial matter, the government agrees that Murrey’s

 circumstances qualify as “extraordinary.” Murrey’s medical records establish that

 he is obese 1 and has Type II diabetes, which the CDC has confirmed are risk

 factors that place a person at increased risk of severe illness from Covid-19.

 Murrey’s use of corticosteroids might place him an increased risk, according to the

 CDC. See CDC Risk Factors (as updated). Given the heightened risk that Covid-19

 poses to someone with obesity and Type II diabetes, Murrey has shown

 “extraordinary” reasons for release under § 3582(c)(1)(A).

        Second, however, Murrey’s reasons for release are not “compelling.” In the

 pretrial-release context, the Sixth Circuit has already addressed what qualifies as a



        1
        Murrey is 5’4” and weighed 190 pounds as of December 1, 2020. (Ex. 4, p. 66). His
 Body Mass Index (BMI) is 32.6; anything above 30 is obese.
                                             16
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1448 Filed 12/14/20 Page 17 of 26




 “compelling” reason for release based on Covid-19. United States v. McGowan,

 No. 20-1617, 2020 WL 3867515, at *2 (6th Cir. July 8, 2020); Bothra, 2020 WL

 2611545, at *2. That analysis considers (1) the “original grounds” for the

 defendant’s incarceration; (2) the “specificity” of his “stated Covid-19 concerns”;

 (3) the extent to which the proposed release plan would “mitigate or exacerbate”

 his risk from Covid-19; and (4) the risk from Covid-19 that his release would pose

 to others. McGowan, 2020 WL 3867515, at *2. In Bothra, for instance, the

 defendant was in his 70s and “had health issues rendering him more vulnerable to

 contracting [Covid-19].” 2020 WL 2611545, at *2. But he was a flight risk, had

 orchestrated a large and complex fraud scheme, and was detained at a facility that

 had very few cases of Covid-19. Id. The Sixth Circuit thus held that his

 circumstances did not present a “compelling” reason for release. Id.

       Murrey’s circumstances are even less compelling. The “original grounds”

 for Murrey’s incarceration here were his participation in a drug trafficking ring that

 ultimately distributed over 500 kilograms of cocaine across the Detroit area. His

 conviction for that offense, especially when combined with his previous two felony

 drug convictions, showed that Murrey required a mandatory minimum sentence of

 20 years in prison. It also showed that Murrey is dangerous, as contemplated under

 USSG § 1B1.13(2), which should continue to “guide” the Court’s analysis here.

                                          17
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1449 Filed 12/14/20 Page 18 of 26




 Gunn, 2020 WL 6813995, at *2. Indeed, the Sixth Circuit has made clear that even

 run of the mill drug dealers without any indication they are engaged in violence are

 dangerous because “drug trafficking is a serious offense that, in itself, poses a

 danger to the community.” United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir.

 2010). And unlike the pretrial defendant in Bothra, Murrey was convicted of his

 offense here—not just accused of it. So the justice system’s “essential” interest in

 finality weighs far stronger against Murrey’s release than it did the defendant’s

 release in Bothra. Teague v. Lane, 489 U.S. 288, 309 (1989).

       Additionally, Murrey’s medical records reflect that his diabetes is well

 controlled through medication, diet, and exercise, and he has been consistently

 counseled about his diabetes within the BOP. Murrey was diagnosed with Type II

 diabetes in April 2019 when routine bloodwork revealed that his blood sugar

 (hemoglobin A1C) was at a level of 6.8%. (Ex. 3, pp. 34-36.) (CDC normal rate is

 below 5.7%, 5.7% to 6.4% indicates prediabetes, and 6.5% or more indicates

 diabetes.) As noted above, the CDC recognizes that diabetes, particularly if not

 well controlled, is a higher risk factor for Covid-19. To counter that risk, the CDC

 recommends that diabetics continue to take medication and track their blood sugar.

       Murrey is not insulin dependent, and despite periods of non-compliance with

 and refusal of diabetes medication, he has managed to lower his A1C to either

                                           18
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1450 Filed 12/14/20 Page 19 of 26




 normal or pre-diabetes risk levels, mostly through diet and exercise alone.

 Specifically, at a follow-up appointment a month after his diagnosis, Murrey

 admitted non-compliance with his diabetes medication, refused further medication,

 and instead chose to manage his condition conservatively through diet and

 exercise, despite counseling regarding the risks of uncontrolled diabetes in the

 absence of pharmacotherapy. Murrey nevertheless succeeded – his A1C tested at a

 normal level of 5.6 in July 2019, and pre-diabetic levels of 6.2 and 6.4 in October

 2019 and July 2020, respectively. In August 2020, only after Murrey’s diet and

 exercise options were limited by the Covid-19 lockdowns, did he ask to be placed

 on medication. (See Ex. 3, pp. 4, 6, 16-17, 19, 22-23, 27-28, 34-37, 60, 91, 94,

 107-08; Ex. 4, pp. 19-25, 50, 53-57, 81, 105-06.)

       When assessing Murrey’s request for compassionate release based on his

 diabetes, the Court should consider the well-controlled nature of Murrey’s diabetes

 at prediabetic levels as well as Murrey’s choice to manage his condition through

 diet and exercise alone, against medical advice.

       Murrey has also not demonstrated that his release would mitigate his risk of

 contracting Covid-19. Although the average person might have a higher risk of

 contracting or developing complications from Covid-19 in prison than if released,

 an individual defendant’s risk varies widely. It depends on a long list of variables,

                                           19
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1451 Filed 12/14/20 Page 20 of 26




 including the precautions at his prison, the number of Covid-19 cases there, the

 prison’s medical facilities, his access to medical care if released, and the threat

 from Covid-19 at his release location. A defendant’s risk of contracting Covid-19

 also depends not just on his opportunities for social-distancing, but on his

 willingness to take advantage of those opportunities and engage in social-

 distancing for the pandemic’s duration.

       Murrey asserts that he is particularly vulnerable at his facility because there

 is currently an outbreak of more than 150 active infections of Covid-19 on the

 Yazoo City prison campus. (ECF No. 243, PageID.1369.) But there are three

 facilities on the Yazoo City campus, and Murrey is housed at USP Yazoo City, at

 which only 25 out of 1,208, or 2%, of its inmates have active infections. Moreover,

 the BOP has screened and/or tested Murrey for Covid-19 at least five times and

 placed him in quarantine as a precautionary measure prior to and after his recent

 transfer to USP Yazoo City. (Ex. 4, pp. 5, 71-72, 101, 112.) BOP staff have acted

 out of caution and concern for inmates, including Murrey.

       Should Murrey be released, he intends to live at home with his wife and son.

 He also has a job lined up at a real estate holdings company that has property

 management and maintenance positions available. (ECF No. 243-2, PageID.1415.)

 There is no indication, however, that this job would provide proper opportunities

                                           20
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1452 Filed 12/14/20 Page 21 of 26




 for social distancing. This, combined with the recent uptick in Covid-19 cases in

 the community, decreases the likelihood that Murrey’s release would mitigate his

 risk of contracting Covid-19.

       B.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
              compassionate release.

       Even when an inmate has shown “extraordinary and compelling reasons,” he

 is still not entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that release is

 appropriate. 18 U.S.C. § 3582(c)(1)(A). A defendant’s failure to establish that the

 § 3553(a) factors support relief is an independent basis for denying compassionate

 release. United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020); accord

 United States v. Austin, 825 F. App’x 324, 325–27 (6th Cir. 2020) (upholding a

 district court’s denial of compassionate release based on the § 3553(a) factors);

 United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (same). So

 even if the Court were to find that Murrey established extraordinary and

 compelling reasons for his release, the § 3553(a) factors should still disqualify him.

       For starters, Murrey’s long remaining sentence weighs heavily against

 release. This Sixth Circuit has repeatedly upheld the denial of compassionate

 release under § 3553(a) when a defendant has a long remaining sentence, including

 in a recent published decision. Ruffin, 978 F.3d at 1008; accord Kincaid, 802 F.
                                           21
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1453 Filed 12/14/20 Page 22 of 26




 App’x at 188–89; Austin, 825 F. App’x at 326; see also United States v. Kincaid,

 805 F. App’x 394, 395–96 (6th Cir. 2020) (“[W]e don’t think [the defendant]

 raises a close question.”). This is because the original sentence already reflects the

 district court’s evaluation of “the need to provide just punishment, the need to

 reflect the seriousness of the offense, and the need to promote respect for the law”

 under § 3553(a). Kincaid, 802 F. App’x at 188; accord Ruffin, 978 F.3d at 1008.

 Here, Murrey has over ten years remaining on his sentence, even when taking good

 time into consideration. He has served about 8 years of a 21.6-year sentence.

       The plain language of the compassionate-release statute makes the point

 even more directly: it requires that the defendant’s reasons for release “warrant

 such a reduction” in his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). That inquiry

 depends, at least in part, on the length of time remaining on the defendant’s

 sentence, requiring him to justify the magnitude of his requested sentence

 reduction. Id. So a defendant with many years left on his sentence, like Murrey,

 must show that his reasons for release are so powerful that they “warrant” a

 “reduction” of that size. Id.

       Moreover, the seriousness of Murrey’s conduct cannot be overlooked.

 Murrey and his co-defendants trafficked more than 500 kilograms of cocaine into

 the Detroit area; Murrey stipulated that he was responsible for distributing at least

                                           22
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1454 Filed 12/14/20 Page 23 of 26




 150 of those kilograms. See United States v. Murrey, 531 F. App’x at 655. In doing

 so, he preyed on some of the most vulnerable persons in our society – those

 suffering from drug addiction. As Murrey himself stated, he “poison[ed his]

 community.” (ECF No. 243, PageID.1390.) But he didn’t stop there. When faced

 with arrest, Murrey endangered the lives of law enforcement officers and the

 greater community as a whole when he deliberately sped away from the scene

 while an agent was holding on to his door, rammed into an agent’s vehicle, and led

 agents on a high-speed chase through the streets of Detroit.

       Furthermore, this was not Murrey’s first rodeo. Murrey has a history of

 possessing and selling drugs that dates back to the 1990s, as evidenced by his

 multiple prior felony drug convictions. He was also previously convicted of fleeing

 and eluding police, leading them on a chase at speeds of over 100 miles per hour in

 2004. Murrey’s prior convictions did not deter him from committing the offenses

 for which he is currently incarcerated. Instead, he is a career offender, and his

 record shows that he will likely continue to sell drugs if released and, as such,

 create a danger to the public. Additionally, Murrey’s willingness to evade the

 police at almost any cost when faced with arrest, further endangers the public.

       Releasing only offenders who do not pose a danger to the public or present a

 significant risk of recidivism is especially important given the current strain on

                                           23
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1455 Filed 12/14/20 Page 24 of 26




 society’s first responders and the rise in certain types of crime during the Covid-19

 pandemic. Police departments in many cities have been stretched to their limits as

 officers have either contracted Covid-19 or been placed in quarantine. Some cities,

 including Detroit, have seen spikes in shootings and murders. Drug overdoses are

 skyrocketing. There are real risks to public safety right now, and those risks will

 only increase if our community is faced with a sudden influx of convicted

 defendants.

       In addition, Murrey already received a sentence below the applicable

 Guidelines range of 292 to 365 months. Completion of his 260 months’ prison

 sentence reflects the seriousness of Murrey’s offenses and is needed to promote the

 respect for the law and provide a just punishment. Granting Murrey compassionate

 release at this point would lead to an unwarranted sentencing disparity, improperly

 minimize the seriousness of his drug trafficking offense, undermine the deterrent

 effect of such a prison sentence, and endanger the public. Therefore, the § 3553(a)

 factors independently bar his request for relief.

        C.     The Court should decline Murrey’s alternative
               request for a recommendation that he be granted
               home confinement.
       The Court should also deny Murrey’s alternative request for a judicial

 recommendation to the Bureau of Prisons that he finish his sentence under home


                                           24
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1456 Filed 12/14/20 Page 25 of 26




 confinement. Even assuming the Court has the authority to grant such a

 recommendation, Murrey is not a strong candidate for it. Namely, given the

 lengthy amount of time remaining on Murrey’s sentence, home confinement would

 be impractical from both a supervision standpoint and a compliance standpoint.

 III.   If the Court were to grant Murrey’s motion, it should order a 14-day
        quarantine before release.

        If the Court were inclined to grant Murrey’s motion despite the

 government’s arguments above, the Court should order that he be subjected to a

 14-day quarantine before release.

                                     Conclusion

        Murrey’s motion should be denied.

                                               Respectfully Submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               s/Corinne M. Lambert
                                               CORINNE M. LAMBERT
                                               Special Assistant U.S. Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, Michigan 48226
                                               Corinne.Lambert@usdoj.gov
                                               (313) 226-9129
 Date: December 14, 2020




                                          25
Case 2:09-cr-20473-VAR-LJM ECF No. 248, PageID.1457 Filed 12/14/20 Page 26 of 26




                               Certificate of Service

        I hereby certify that on December 14, 2020, I filed the foregoing
 electronically via the CM/ECF system, which will send notification of such filing
 to counsel of record:

       Wade G. Fink
       WADE FINK LAW PC
       370 E. Maple Rd., Third Floor
       Birmingham, Michigan 48009
       (248) 712-1054
       wade@wadefinklaw.com


                                              s/Corinne M. Lambert
                                              CORINNE M. LAMBERT




                                         26
